Fourth Court of Appeals
                                San Antonio, Texas
                                      January 10, 2019

                                   No. 04-18-00934-CR

                                   Omar Benitez ARIAS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6599
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
      Teri Thomas’ Notification of Late Reporter’s Record is hereby GRANTED.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court